DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 160 is not illustrated.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    298
    668
    media_image1.png
    Greyscale

At the instant, the claim language is indefinite.
First, the current specification provides support for a bolt 64 and a catch portion 160. These elements are not related to each other, so it is unclear what is claimed here. Element 160 is part of the flexible arm 158, not related to the bolt 64. A broad interpretation will be given.

Second, the claim requires an actuator lock assembly. At the instant, there is no antecedent of basis for the term, and it is unclear to what the applicant is referring. A broad interpretation will be given.

Claims 3-13 require several elements. However, the claims fail to interrelate the element with what is claimed in claim 1, functions, etc. Correction is required.

Claims 6 and 7 requires first and second locked positions. At the instant, it is unclear how there are two different locked positions. As seen in figs 12-15, there is a locked and an unlocked position. A broad interpretation will be given.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,698,917 to Lie Nielsen et al (Lie Nielsen) in view of US Pat No 4,673,100 to Reis et al (Reis) and US Pat No 2,276,740 to Saito.

    PNG
    media_image2.png
    743
    1430
    media_image2.png
    Greyscale

Lie Nielsen discloses a vertical door latch assembly that comprises a housing (304); a bolt (202) movable attached to the housing and a battery assembly (310) removable from the housing. The battery assembly includes a housing for accommodating a battery therein.
The assembly further comprises a controller (602) configured to perform or control different programed functions of the assembly.

However, Lie Nielsen fails to disclose that the assembly comprises a lock mechanism to lock the battery assembly, and a drive motor to operate the lock mechanism. Lie Nielsen discloses the use of a screw to remove the cover and remove the battery assembly from the housing. 

    PNG
    media_image3.png
    670
    1432
    media_image3.png
    Greyscale

Reis teaches that it is well known in the art to get access into a housing (12, 14) by means of providing a flexible arm (24) with a release portion (30) that will disengage a catch portion (32) on the housing.

    PNG
    media_image4.png
    439
    718
    media_image4.png
    Greyscale

Saito teaches that it is well known in the art to provide a drive motor (not shown) to rotate a lead screw (15) having a nut (16) sliding along the screw, to engage a release portion (hook end of 12) to move it away or toward engagement with a corresponding surface. The device further comprises a blocker plate (10 or 20) that interacts with the sliding nut.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the battery assembly described by Lie Nielsen with a lock, as taught by Reis, in order to secure the assembly with the housing and allow the removal of the assembly without the use of a tool.

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drive as taught by Saito, in order to automatically operate the release portion.

As to the tab portion on the flexible arm and the slot on the housing, Reis teaches the opposite; that the flexible arm has a slot or opening (24) that receives a tab (32) on the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tab portion on the flexible arm and the catch on the housing, since the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  

Finally, the combination discloses the method as claimed in claims 16-20.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,698,917 to Lie Nielsen et al (Lie Nielsen) in view of US Pat No 4,673,100 to Reis et al (Reis), US Pat No 2,276,740 to Saito and further in view of US Pat No 6,426,873 to Minase et al (Minase).
Lie Nielsen, as modified by Reis and Saito, fails to disclose the use of position sensors for detecting the position of the bolt and the battery assembly.
Minase teaches that it is well known in the art to provide a position sensor (13) to detect the position of an element (17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Lie Nielsen, as modified by Reis and Saito, with position sensors, as taught by Minase, in order to detect the position of any desired element of the assembly and perform a function with that information.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Here is a propose amendment to claims 1 and 16 in order to overcome the 112 2nd paragraph issues presented above and the prior art interpretation of the invention put the application:

Propose amendment to claim 1 (same as to claim 16, requires cancellation and/or amendment to depending claims):
Claim 1:
-A vertical door latch assembly comprising:
a main housing;
a bolt movably attached to the housing between a latched position and an unlatched position 
a drive motor located within the housing configured to selectively move the lead screw;
a lock assembly comprising a sliding nut in engagement with a lead screw, a first lock member, engaged with the bolt, and a second lock member ; 
a battery assembly removable from the housing when the lock assembly is in first position and fixed to the housing when the lock assembly is in a second position, the battery assembly comprising a battery housing at least partially enclosing a battery and a flexible arm extending from the housing and configured to engage with the second lock member; and
a controller in electrical communication with the drive motor , the controller is configured to allow the drive motor to move the first lock member between a locked position preventing movement of the bolt and an unlocked position allowing movement of the bolt, and the controller is also configured to allow the drive motor to move the second lock member out of engagement with the flexible arm, allowing the removal of the battery housing from the main housing.-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 15, 2022